[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This action proceeded to trial with two issues to be determined by the court. The parties agree that, notwithstanding the allegations of the complaint, the amount in dispute totals $2,650.00. The plaintiff claims that he is owed that amount for site work performed at the defendant, New Milford Car Wash. The defendants claim that no monies are owed and the plaintiff's action is barred by the applicable statute of limitations.
The court heard testimony from the plaintiff and his bookkeeper and the major stockholder of the defendant. Based on the credible and probative evidence, the court finds the following facts.
1. This action was initiated on January 21, 2001.
2. The work performed by the plaintiff was completed on December 15, 1994.
3. The defendant made payments to the plaintiff for the work throughout the year 1995 until February 1996.
4. The parties agreed that the cost of the sewer lateral was included in the original price.
5. of the $2,650.00 claimed, $240.00 remains owing to the plaintiff. The action is not barred by the statute of limitations, General Statutes § 52-576. See Zapolsky v. Sacks, 191 Conn. 104, 198 (1982). It is the plaintiff's burden to prove damages with reasonable certainty.  Expressway Associates II v. Friendly Ice Cream Corporation of Connecticut, 218 Conn. 474, 476 (1991).
    Judgment may enter in favor of the plaintiff in the amount of $240.00 plus interest under General Statutes § 37a-3a of $120.00.
_________________________ DiPentima, J.